DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10 of the response, filed 09/02/2021, with respect to the rejection(s) of claims 1-5, 8, 11, 13-14 as being anticipated by Kim (US 2012/0244674)/ the rejection of claims 1-3, 9-10, 12 as being anticipated by Bauer (US 2007/0287272)/ the rejection of claims 15-19 as being anticipated by Tahara (US 2017/013320)/ the rejection of claims 15-19 as being anticipated by Collins (US 2013/0025538)/ the rejection(s) of claims 1, 4-5, 7 as being unpatentable over Seo (US 2019/0214314) in view of Kim (US 2012/0244674) ( particularly the arguments that Kim fails to teach or suggest the feature of “selectively etching the region consisting only of Si over said another material by supplying a germanium-containing gas as an etching gas to the substrate” as recited in amended claim 1 because Kim merely describes that the silicon-germanium (SiGe) layer 140 is formed by using the germanium tetrahydride (GeH4) and fails to teach or suggest selectively etching a region consisting only of Si over the silicon-germanium (SiGe) layer 140 by supplying the germanium tetrahydride (GeH 4) as an etching gas; Bauer fails to teach or suggest the feature of “selectively etching the region consisting only of Si over said another material by supplying a germanium-containing gas as an etching gas to the substrate” as recited in amended claim 1 because the etching target of Bauer, i.e., the blanket Si:C (carbon-doped silicon) layer 120, is different from the etching target 
as set forth in detail below

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 1-3, 8, 12- 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedell et al (US 2014/0357082)
 Bedell discloses an etching method comprising:

  Regarding claims 2-3, Bedell discloses that the germanium-containing gas is GeH 4 (page 2, para 0021)
  Regarding claim 8, Bedell discloses that in the etching, a pressure is 100 Torr/ 13332 Pa (page 2, para 0023), which reads on the claimed range of within a range of 1.33 Pa to 39990 Pa
   Regarding claim 12, Bedell discloses removing excess germanium/residues remaining after the etching ( page 2, para 0025)
   Regarding claim 13, Bedell discloses supplying hydrogen gas/a dilution gas that is an inert gas for diluting the etching gas that is the germanium-containing gas ( page 2, para 0022)
   Regarding claim 14, Bedell discloses that the etching is non-plasma etching in which the etching gas is supplied to the substrate without being converted into plasma (page 2, para 0021)

Claim(s) 1-5, 7-8, 11, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al (US 2014/0264558)
  Chandra discloses an etching method comprising:
   providing a substrate 8 having a region 10 consisting only of Si and another material 52 (page 2, para 0026, page 3, para 0030) ; and selectively etching the region 10 consisting only of Si over 
Regarding claims 2-3, Chandra discloses that the germanium-containing gas is GeH 4 (page 5, para 0048)
Regarding claim 4, Chandra discloses that the material 52 is SiGe or Ge (page 3, para 0030)
Regarding claim 5, Chandra discloses that the region 10 consisting only of Si is a Si film, and the SiGe is a SiGe layer/film (page 2, para 0026, page 3, para 0030)
Regarding claim 7, Chandra discloses that the substrate has a laminated structure in which the Si film 10 and the SiGe layer/film 52 are laminated alternately (page 3, para 0032-0033, fig. 2)
 Regarding claim 8, Chandra discloses that in the etching, a pressure is 100 Torr/ 13332 Pa (page 4, para 0045), which reads on the claimed range of within a range of 1.33 Pa to 39990 Pa
Regarding claim 11, Chandra discloses that in the etching further comprising, before the etching: removing a silicon oxide layer 56L/natural oxide film on a surface of the substrate ( page 3, para 0031-0032, figs. 1-2)
Regarding claim 13, Chandra discloses supplying a dilution gas that is an inert gas for diluting the etching gas that is the germanium-containing gas (page 7, para 0070)
Regarding claim 14, Chandra discloses that the etching is non-plasma etching in which the etching gas is supplied to the substrate without being converted into plasma (page 5, para 0048-0050)

Claim(s) 1-3, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US 20160322474)
Tsai discloses an etching method comprising:
   providing a substrate having a region 110 consisting only of Si and another material 200 ( page 1, para 0011, fig. 3 ; and selectively etching the region 110 consisting only of Si over the other material 200 by supplying a germanium-containing gas as an etching gas to the substrate ( page 2, para 0023, fig. 4)
  Regarding claims 2-3, Tsai discloses that the germanium-containing gas is GeH 4 (page 2, para 0023)
Regarding claim 20, Tsai discloses that the region 110 consisting only of Si is selectively etched by supplying GeH 4 /a compound gas of germanium only (page 2, para 0023)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al (US 2014/0264558) as applied to claim(s) 1-5, 7-8, 11, 13, 14 above and further in view of Seo et al (US 2019/0214314)
 The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed invention as per claim 6, Chandra fails to disclose the limitation of wherein the SiGe film and the Si film are formed by an epitaxial method

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandra’s method by forming the SiGe film and the Si film by a conventional epitaxial growth method, as taught in Seo, with a reasonable expectation of success.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al (US 2014/0264558) as applied to claim(s) 1-5, 7-8, 11, 13, 14 above and further in view of Bauer et al (US 2007/0287272)
  The features of claim 1 are set forth in paragraph 4 above. Unlike the instant claimed inventions as per claims 9-10, Chandra fails to disclose the limitations wherein, in the etching, a temperature of the substrate is higher than or equal to -20°C and lower than or equal to 300°C/ wherein, in the etching, the temperature of the substrate is lower than or equal to 150°C.
  Bauer discloses a method of forming semiconductor films comprises a step of selective etching using GeH 4 gas and in the etching, a temperature of the substrate is between 100°C and 400°C (page 5, para 0044, 0048), the disclosed end value of 100°C reads on the claimed temperature range of higher than or equal to -20°C and lower than or equal to 300°C/ lower than or equal to 150°C
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandra’s method by having the substrate at a low 

Claim(s) 15-18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2016/0322474) in view of Collins et al (US 2013/0025538)
    Tsai discloses an etching/processing apparatus comprising:
   a process chamber configured to accommodate a semiconductor substrate having a region 110 consisting only of Si and another material ( page 1, para 0010-0011, fig. 1) 
 a substrate support on which the substrate is supported in the process chamber ( page 3, para 0037, fig. 7)
  a germanium-containing gas as an etching gas is supplied  into the process chamber ( page 2, para 0023), the region consisting only of Si is selectively etched over the other material ( page 2, para 0022-0023, figs 3-4)
 Unlike the instant claimed invention as per claim 15, Tsai fails to specifically a gas supply unit configured to supply the germanium-containing gas, a gas exhaust unit configured to exhaust the chamber; a temperature control unit configured to adjust a temperature of the substrate on the substrate support; and a control unit configured to control the gas supply unit, the gas exhaust unit, and the temperature control unit 
 Collins discloses an etching apparatus comprising: a chamber 100 configured to accommodate a substrate having Si and another material ( page 2, para 0016, page 4, para 0042, fig. 1 ) a substrate support 124 on which the substrate is supported in the chamber ( page 2, para 0017 ), a gas supply unit 113 configured to supply a germanium-containing gas as an etching gas into 
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conventional and essential process chamber components such as a gas supply unit configured to supply the germanium-containing gas, a gas exhaust unit configured to exhaust the chamber; a temperature control unit configured to adjust a temperature of the substrate on the substrate support; and a control unit configured to control the gas supply unit, the gas exhaust unit, and the temperature control unit, adapted for performing at least one of deposition processes, etch processes as taught in Collins, in Tsai’s process chamber with the reasonable expectation of success
   Regarding claims 16-17, the modified reference of Tsai would have disclosed that the gas containing germanium is GeH 4/ a compound gas of germanium and hydrogen or a compound gas of germanium and halogen.
  Regarding claim 18, the modified reference of Tsai would have disclosed that the substrate contains SiGe/other material (page 1, para 0011)
 Regarding claim 19, the modified reference of Tsai would have disclosed that the gas supply unit supplies a dilution gas that is an inert gas that dilutes the germanium-containing gas serving as the etching gas ( page 2, para 0019)
4 /a compound gas of germanium only (page 2, para 0023)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713